DeNNY, J.
The intervening appellees move to dismiss this appeal on the ground that it is premature and fragmentary, being from an order which is not a final judgment. No appeal lies from a refusal to dismiss an order or a proceeding. Johnson v. Pilot Life Ins. Co., 215 N. C., 120, 1 S. E. (2d), 381; Stewart v. Craven, 205 N. C., 439, 171 S. E., 609; S. v. Harnett County Trust Co., 193 N. C., 834, 136 S. E., 732; Goldsboro v. Holmes, 183 N. C., 203, 111 S. E., 1; Capps v. R. R., 182 N. C., 758, 108 S. E., 300; Parr v. Lumber Co., 182 N. C., 725, 109 S. E., 383; Bradshaw v. Bank, 172 N. C., 632, 90 S. E., 749; Durham Fertilizer Co. v. Marshburn, 122 N. C., 411, 29 S. E., 411.
The reasons why such an appeal is not permitted are discussed fully in the case of Johnson v. Ins. Co., supra.
We are precluded from a consideration of the question presented on the record since the order appealed from was interlocutory, not final, and affects no substantial right which may not be preserved by the exception entered and considered on appeal from the final judgment, should said judgment be adverse to the appellants.
The appeal must be dismissed.
Appeal dismissed.